Citation Nr: 1536324	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  05-14 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disorder status post total knee replacement.


REPRESENTATION

Appellant represented by:	John Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 1943 to January 1946.

This appeal to the Board of Veterans' Appeals (BVA) originates from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a right knee disability.

The Veteran and his wife testified during a Travel Board hearing in December 2005 before a Veterans Law Judge (VLJ).  A transcript of this hearing is of record.  Since the VLJ is no longer employed at the Board, the Veteran was offered a hearing with a different VLJ, which his attorney declined in March 2015.

In February 2006 the Board issued a decision that denied the claim.  The Veteran appealed the decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  Following the filing of a Joint Motion for Remand (JMR), the Court issued an Order in March 2007 that granted the JMR and returned the file back to the Board for proceedings consistent with the JMR.  Subsequent Board decisions were issued in December 2008 and January 2013 and each, in turn, was also appealed to the Court.  Following the December 2008 decision the Court issued a Memorandum Decision that vacated the December 2008 decision and remanded the matter for further development and readjudication consistent with the decision.  The January 2013 Board decision was vacated by a November 2014 Memorandum Decision and remanded for further development, if necessary, and readjudication consistent with the decision.

In its January 2013 decision, the Board granted an earlier effect date of October 17, 2007 for the 50 percent rating assigned for bilateral hearing loss.  In a rating decision same month, the RO effectuated the earlier effective date.  See Rating Decision - Narrative received in VBMS on January 31, 2013 and Notification Letter received in Virtual VA February 15, 2013.

Although the notice of disagreement is not in the paper claims file, VBMS, or Virtual VA, it is clear one was received as the RO acknowledged its receipt in February 2014 correspondence.  See Notification Letter received in Virtual VA February 14, 2014.  The Veteran's attorney has made requests for a statement of the case (SOC), but one has not been issued.  See Third Party Correspondence received in VBMS February 27, 2015 and April 16, 2015.  However, no additional action is required by the Board or VA.

Specifically, a notice of disagreement can only be filed with respect to "an adjudicative determination by the agency of original jurisdiction [(AOJ)]."  38 C.F.R. § 20.201 (2015).  While the appellant filed a "Notice of Disagreement" as to the January 2013 rating decision, that decision was simply implementing the final Board decision.  The appellant cannot challenge the merits of the Board's January 2013 decision by expressing disagreement with the AOJ's implementing decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").  It is parenthetically observed that the November 2014 Memorandum Decision from the Court expressly noted that the Veteran raised no argument with respect to the Board's decision on the earlier effective date issue.   

The issues of service connection for a left knee and bilateral hip disabilities has been raised by the record in a substantive appeal received in April 2005, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's right knee cartilage loss and degenerative joint disease (DJD), status post total knee replacement, is at least as likely as not related to an in-service right knee injury.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for right knee cartilage loss and DJD status post total knee replacement.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due to the favorable outcome below, the Board finds that VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with respect to the claim adjudicated in this decision.  See 38 U.S.C.A §§ 5103 , 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).


Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed among the chronic disease found in 38 C.F.R. § 3.309 (2015).  As a result, service connection via the demonstration of continuity of symptomatology is applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107  (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102 . When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Court's November 2014 Memorandum Decision set forth specific instructions as to matters the Board must address to include whether there had been substantial compliance with Court's July 2010 remand directives and whether the November 2011 VA medical examination was adequate.  However, given that the decision below is a full grant of the benefit sought, the Board finds it is more expedient and not prejudicial to simply address the elements for service connection without specifically addressing the points raised in the Court's Memorandum Decision.

There is no dispute that the Veteran was diagnosed with a right knee disability as X-rays in August 2002 revealed degenerative joint disease and cartilage loss that subsequently led to total right knee replacement in April 2004.  See private treatment records in July 2001, August 2002, and April 2004.

There is also no dispute that the Veteran suffered a right knee injury while in the military.  Service treatment records show he was initially seen on April 2, 1944, six weeks after he fell hard on pavement on his right knee while running across a drill field.  A superficial laceration was reported.  The Veteran indicated the knee had been quite painful, but he had not sought treatment.  Three days after the injury he went on leave and while at home the condition of his knee worsened.  He had pain and swelling that resulted in him spending 2 weeks in bed and seeking treatment from a physician who lanced and drained it up to the time of admission.  He remained in a chair for 3 more weeks and upon returning to duty one week prior to April 2, his knee was treated with heat, immobilization, and Sulfonamides.  His condition remained static for 2 weeks and he had not flexed his knee since the onset of pain and swelling.  The examination revealed marked swelling, induration of the anterior surface of the knee joint, and an old incision near the outer surface.  There was a small area of draining purulent discharge on the lateral aspect of the right knee. The entire calf and ankle were also swollen and indurated with enlargement and tenderness of regional lymph glands.  The diagnosis was right knee cellulitis.  X-rays ordered 10 days later revealed no evidence of pathology.  See STR dated April 1944.  

From April 24, 1944 through September 1, 1944,  the Veteran continued to experience symptoms of pain and swelling.  Physio-therapy was ordered and the leg, to include the ankle, was moderately swollen.  In May, he could flex the knee but with limitation due to edema of tissue.  A June entry indicated pain, swelling, and stiffness were still present in the right knee.  In August, he could now walk on his toes and alternatively his heels, and had  minimal swelling of the foot and ankle.  On September 1 there was no apparent change in his condition and he was discharged to duty on September 5.

As noted, Walker and 38 C.F.R. § 3.303(b) apply since the disability, specifically arthritis, is a chronic disability under 38 C.F.R. § 3.303(b).

The Veteran offered testimony to the effect that while not constant, he has had continuing, intermittent symptoms since service.  He did quite well for a while after service, but he did at times experience right knee pain especially when lifting heavy objects.  See pages 5 and 20 of Hearing Transcript.  His wife, who met him a few years after service, stated but he complained about his knee all of the time and that she witnessed knee swelling, a visible limp, and complaints of pain.  See page 6 of Hearing Transcript.

The Veteran is competent to offer lay evidence regarding his symptoms and his wife is competent to report what she witnessed.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As the history provided has been consistent over the course of the appeal and is not contradicted by any other evidence of record, the Board also finds the testimony to be credible and probative with regarding to establishing continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notably, the Veteran's right knee complaints in service were not diagnosed as arthritis.  38 C.F.R. § 3.303(b) notes that this provision does not mean that any manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

There has been conflicting evidence as to whether the symptoms and findings noted in service were related to his post-service arthritis.  A diagnosis or opinion by a health care professional is not conclusive and is not entitled to absolute deference. Indeed, the Court has provided guidance for weighing medical evidence. The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  However, it cannot make its own independent medical determinations, and that it must have plausible reasons based on medical evidence in the record for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  A medical opinion is afforded substantial weight when it is factually accurate, fully articulated, and has sound reasoning for the conclusion; it is not just the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA examiners in 2008 and 2011 essentially opined that the symptoms in service were not related to arthritis, which was diagnosed many years after service.  The March 2008 examiner indicated the Veteran's in-service knee problems had resolved by the time he separated from service noting that the separation examination was normal and there were no documented complaints for 50 years after service.  With the lack of documentation of a chronic right knee problem until 50 years after his injury, it is more likely that his current right knee DJD was related to the aging process.  A March 2008 supplemental opinion from the same physician reiterated this point. 

The November 2011 VA examiner pointed out that the Veteran was only diagnosed with and treated for cellulitis in service, and that there is no evidence that septic arthritis or cartilage damage was involved at the time of his treatment.  The examiner also stated that the Veteran went back to full duty after treatment and that if this had been anything other than cellulitis then this would have not occurred due to the fact that he was only treated for the cellulitis.  He added it would have been obvious that there was untreated septic arthritis or cartilage damage and that the Veteran would not have been able to return to full duties.  The physician also noted that the Veteran worked for at least 25 years after service in a very physically demanding job with prolonged standing and walking, and stated that the current right knee condition was most likely due to aging and the nature of his post-service occupation.

The February 2008 VA examiner and a February 2015 private report from Dr. D. M offered opinions to the effect that the Veteran's his post-service right knee arthritis is related to the right knee problems in service.

The February 2008 examiner, who also provided the negative opinion previously noted, stated that the Veteran's in-service knee injury and laceration resulted in a septic joint that required hospitalization and treatment, and that septic arthritis and development of subsequent degenerative disease is a well-documented fact in medical literature.  

In a February 2015 report from Dr. D. M, a Board Certified Orthopedic Surgeon, the physician stated that based on his training, experience, and a thorough review of the relevant records, it is at least as likely as not that the Veteran's right knee injury/septic joint/cellulitis that occurred in 1944 is the direct cause of the Veteran's current right knee symptoms.  Although the opinion was phrased "at least as likely as not" he adds that his opinion is actually much higher than that standard and that the opinion is offered with a high degree of medical certainly.

The physician noted that there has been an issue as to whether the Veteran only had cellulitis of the right lower extremity soft tissue, or if he also had an associated septic right knee joint.  Clinically, there are several key documents that definitely point to the Veteran's knee being septic.  The April 2 evaluation shows the right knee was swollen and quite tender to palpation over the entire medial, anterior, and lateral aspects of the joint.  There was also drainage coming from the lateral side of the knee joint.  There was acute pain on attempting to move the right knee joint.  He added that these are all "very, very, strong indications of an ongoing septic joint".  

He noted that the November 2011 examiner indicated that the Veteran's knee was infected and required prolonged course of antibiotics and hospitalization.  Dr. D. M stated that this would correlate with the Veteran's history and that if he only had soft tissue cellulitis there would not be a need to aspirate the knee joint unless the joint was swollen and symptomatic.

The 2011 VA examiner also made statements Dr. D. M did not agree with such as the Veteran having had an incision and drainage of the superficial tissue.  As an orthopedic surgeon Dr. D. M stated he was very familiar with the evaluation and treatment of cellulitis.  Cellulitis is an inflammation/infection of the soft tissue.  The classic appearance is a swollen, red, indurated mass of soft tissue and treatment consists of elevation, warm packs, appropriate antibiotics, and even some circumstances anticoagulation if there is an embarrassment of the vascular system.  There is no area that can be simply drained unless there is an isolated purulent pocket and one does not typically see this.  In addition, the Veteran was hospitalized for 4 months, had his knee aspirated, and was treated with antibiotics which is not a typical course for cellulitis.  Cellulitis should respond much quicker than 4 months and there is no need to aspirate a joint if there is just a cellulitis present.

He also disagreed with the statement that physicians could have made diagnoses of ligament or cartilage damage in 1944 and that physicians at that time could also treat cartilage damage.  He stated that doctors did not have any idea of how much cartilage damage may have occurred and that, as noted in attached article, from a gross appearance there typically are no visible changes to the articular surfaces.  

The included article was a study entitled "Disruption of Articular Cartilage in Septic Arthritis".  One of the main points of this article is that infected joints did not show gross changes in respect to the protective joint surfaces.  Other conclusions were that in all infected joints the lining of the joint as well as the surrounding tissue were markedly swollen; all of the infected joints showed a loss in weight of the protective joint surface (the protected cartilage); septic joints had considerable loss of chondroitin sulfate, which is a main building block of the joint's protective joint surface; and all septic joints lost some protective joint cartilage.  Regarding treatment, Dr. D. M asserts damaged cartilage could not be treated in 1944 and still cannot be treated today.  The cartilage can be replaced but nothing can be done as far as "healing" the damaged articular surface of a joint and reproducing a normal surface.

The private physician indicates that the 2011 VA physician infers that the Veteran suffered accelerated degenerative arthritis due to being on his feet during working days.  Dr. D. M notes that this is a general statement and not relevant since there are millions of individuals in this country who stand on their feet throughout the professional working hours and do not experience accelerated arthritis of the knees or hips.

Regarding the March 2008 negative opinion, the private physician stated that the VA physician noted that Veteran had already been suffering from chronic right knee problems prior to turning 40 years old in 1963.  The VA physician's first opinion/rationale was based on literature noting that "septic arthritis and development of subsequent degenerative disease is a well-documented fact in the medical literature".  His contradictory opinion was based on the fact that while the Veteran was treated for septic joint his subsequent discharge evaluation was listed as normal and that there is no documentation that he sought treatment until 2000.  Dr. D. M noted that while VA physician acknowledged the Veteran had chronic knee problems prior to turning 40, he did not account for any cause for those symptoms.

The private physician also stated it was evidence from the lay statements that the Veteran continued to have right knee problems immediately following his discharge from the military.  The Veteran's wife had the opportunity to directly observe the Veteran almost immediately after service up to the present and she indicated that from the time they met he limped and always favored his right lower extremity.

The Board finds the opinions in favor of the claim to be more probative.  The deficiencies in the 2008 and 2011 VA opinions and rationale are valid and lessen the probative value of these opinions.  The VA physicians also relied heavily on the absence of treatment for 50 years after service and did not appear to give any consideration or credence to the Veteran's reported history of ongoing knee problems after service.  Given that the Board found the reported history probative, the disregard of these statements further limit the probative value of the negative opinions.

In contrast, the supportive opinions are accompanied by adequate rationale and supported by medical literature.  Dr. D. M's training, extensive experience as an orthopedic surgeon, and thorough discussion of facts and medical principles further bolster the probative value of his opinion.

In short, the Board finds that there is compelling evidence that the Veteran's knee injury resulted in a septic joint in service and that this eventually led to the development of degenerative joint disease and cartilage damage.  With the resolution of all reasonable doubt in the Veteran's favor, service connection for a right knee disability may be granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee arthritis and cartilage damage status post total knee replacement is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


